COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-15-00566-CV
Style:                    In re Valero Refining – Texas, L.P., Relator
Date motion filed*:       August 7, 2015
Type of motion:           First Motion for Extension of Time to File Responsive Brief
Parties filing motion:    Real Parties in Interest Vernon Fox and Mikki Fox
Document to be filed:     Response to Mandamus Petition

Is appeal accelerated?       Yes (mandamus).

If motion to extend time:
       Original due date:                  August 10, 2015
       Number of extensions granted:           0         Current Due Date: August 10, 2015
       Date Requested:                     September 9, 2015

Ordered that motion is:

          Granted
               If document is to be filed, document due: September 9, 2015.
                     No further extensions will be granted absent extraordinary circumstances.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Given counsel’s previously-planned vacation and the voluminous record, the real
          parties in interest’s unopposed motion for an extension to file their response to the
          mandamus petition until September 9, 2015, is granted. See TEX. R. APP. P. 2,
          10.3(a)(2),10.5(b)(1). However, counsel is warned that no further extensions will be
          granted absent extraordinary circumstances because this is a mandamus petition.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: August 18, 2015

November 7, 2008 Revision